Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   July 01, 2016

The Court of Appeals hereby passes the following order:

A16D0413. ANTWAN SINKFIELD v. THE STATE.

      On December 1, 2014, Antwan Sinkfield pled guilty to numerous offenses, and
the trial court sentenced him to thirty years with fifteen to serve. In September 2015,
Sinkfield filed a motion for sentence modification. The trial court denied the motion
on April 4, 2016, and Sinkfield filed an application for discretionary appeal on June
7, 2016.
      A sentencing court may modify a sentence within one year of its imposition or
within 120 days after remittitur following a direct appeal, whichever is later. See
OCGA § 17-10-1 (f). The denial of a timely motion to modify a sentence under
OCGA § 17-10-1 (f) may be appealed directly. See, e. g., Anderson v. State, 290 Ga.
App. 890 (660 SE2d 876) (2008); Maldonado v. State, 260 Ga. App. 580 (580 SE2d
330) (2003).
      Ordinarily, when a party applies for discretionary review of a directly
appealable order, we grant the application under OCGA § 5-6-35 (j). To fall within
this general rule, however, the application must be filed within 30 days of entry of the
order or judgment to be appealed. See OCGA § 5-6-35 (d); Hill v State, 204 Ga. App.
582, 583 (420 SE2d 393) (1992). Here, Sinkfield filed his application 64 days after
the trial court’s order was entered. Accordingly, the application is untimely, and it
is hereby DISMISSED for lack of jurisdiction.1 See Hill, supra.


                                        Court of Appeals of the State of Georgia
                                                                             07/01/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
        If Sinkfield contends that his right to appeal was frustrated due to the trial
court’s failure to timely send a copy of its order, his remedy is to petition the trial
court to vacate and re-enter the order as a means of correcting the problem. See
Cambron v. Canal Ins. Co., 246 Ga. 147, 148-149 (1) (269 SE2d 426) (1980). The
re-entry of the order will begin anew the time in which to file a notice of appeal.